NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-3814
                                     ___________

                                    XING BIN LI,
                                                     Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                         Respondent

                      ____________________________________

                     On Petition for Review of an Order of the
                           Board of Immigration Appeals
                           (Agency No.: A077-027-160)
                  Immigration Judge: Honorable Alberto J. Riefkohl
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 30, 2014

       Before: RENDELL, GREENAWAY, JR., and ALDISERT, Circuit Judges

                            (Opinion filed: April 30, 2014)
                                    ___________

                                     OPINION
                                     ___________

PER CURIAM

      Xing Bin Li petitions for review of a decision of the Board of Immigration

Appeals (BIA). For the reasons below, we will deny the petition for review.
       Li, a native of China, entered the United States in May 1998. He was charged as

removable as an alien present in the United States who had not been admitted or paroled.

Li applied for asylum and withholding of removal, and relief under the Convention

Against Torture (CAT). In April 1999, an Immigration Judge (IJ) found Li removable

and denied his applications for relief. The BIA summarily dismissed his appeal in March

2002 for failure to file a brief. Over eleven years later in July 2013, Li filed a motion to

reopen alleging ineffective assistance of counsel and changed country conditions. The

BIA denied the motion to reopen, and Li filed a petition for review.

       We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to

reopen for abuse of discretion. Filja v. Gonzales, 447 F.3d 241, 251 (3d Cir. 2006).

Under this standard, we may reverse the BIA’s decision only if it is “arbitrary, irrational,

or contrary to law.” Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002). An alien

generally may file only one motion to reopen, and must file the motion with the BIA “no

later than 90 days after the date on which the final administrative decision was rendered.”

8 C.F.R. § 1003.2(c)(2).

       Li argues that he was entitled to reopen his proceedings due to ineffective

assistance of counsel because he was represented by the Porges Law Firm, and the firm’s

lawyers did not file a timely brief before the BIA. He submitted an opinion by the New

York Supreme Court, Appellate Division in which it disbarred Robert Porges. The court

stated that Porges engaged in racketeering by preparing and submitting false applications

for asylum for Chinese aliens between 1993 and September 2000. A.R. at 28-29. The

BIA determined that Li had not complied with the requirements of Matter of Lozada, 19

                                              2
I. & N. Dec. 637 (BIA 1988), for establishing an ineffective assistance claim and had not

shown due diligence in raising his claim.

       Li argues that he should not have been required to comply with Lozada because it

is common knowledge who Porges is and what crimes he has committed. According to

the electronic docket for the Southern District of New York, Porges was indicted in

September 2000, pleaded guilty in February 2002 to racketeering and tax fraud

conspiracy, and was sentenced to 97 months in prison. Because Porges has been

disbarred, Li contends that he was precluded from filing a complaint against him.

However, before the IJ, Li was represented by several attorneys from the Porges Law

Firm: Estella Viglianco, Victor Ocampo, Charles Chen, Ed Fu, and Gen Chow. At one

brief bond hearing, Li was represented by Robert Porges.

       In a motion to file the brief before the BIA out of time, an attorney named Victoria

Calle represented that the Porges Law Firm was retained by Li on the date the appellate

brief was due. (Li had filed a pro se notice of appeal.) She noted that Li had been

informed that the firm might not be able to submit a brief due to its lateness and Li agreed

not to hold counsel accountable. A.R. at 92. Li has not shown that Robert Porges was

involved in the late filing of the brief. (It appears that Li himself is responsible for the

late filing.) Thus, Porges’s conviction does not excuse Li from fulfilling the Lozada

requirements. Moreover, as noted by the BIA, Li did not show due diligence in waiting

over eleven years after the dismissal of his appeal to file his motion to reopen. His

allegations of ineffective assistance of counsel thus do not entitle him to file an untimely

motion to reopen.

                                               3
       Changed Country Conditions

       There is an exception to the time and number requirements for motions to reopen

that rely on material evidence of changed circumstances arising in the country of

nationality. 8 C.F.R. § 1003.2(c)(3). Li argues that circumstances have changed

materially for Christians in China and supporters of Tibet.

       With his motion to reopen, Li submitted the 2012 Country Report on Human

Rights Practices for China. A.R. at 55-82. He did not discuss the Report in any detail or

quote from it. A.R. at 11-19. In his brief, he now quotes at length from the 2012 Report

of the Congressional-Executive Commission on China and the 2012 Department of State

International Religious Freedom Report for China. However, neither of these reports is

in the administrative record. We may decide a petition for review based only on the

administrative record. See 8 U.S.C. § 1252(b)(4)(A). Li asserts in a footnote that the

Court can take judicial notice of changed conditions in asylum cases. However, the two

cases he cites involved the fall of Saddam Hussein’s regime in Iraq and a coup in Fiji. Li

does not point to any such dramatic event in China that would affect the treatment of

Christians. Moreover, we have noted that we do not take judicial notice of new country

developments. Kamara v. Att’y Gen., 420 F.3d 202, 218 (3d Cir. 2005). Furthermore, Li

has not shown that these 2012 reports were not available at the time he filed his motion to

reopen in July 2013.

       Li contends that the BIA selectively considered the evidence relating to his

political opinion claim. Li argued in his motion to reopen that there are changed

circumstances based on his pro-Tibet activities in the United States. He also contended

                                             4
that the head of a village committee in China purportedly issued a notice and ordered Li

to report to the committee’s office due to his involvement in “illegal religious and

political activities.” A.R. at 45. The BIA stated that Li’s documents were unreliable and

insufficient to support reopening. It also stated that Li had offered no evidence to support

his claim that he participated in pro-Tibet activities in the United States. It concluded

that he had not shown a change in the conditions in China with regard to returnees who

are active in pro-Tibet activities in the United States. A.R. at 5. We agree.

       Li appears to argue that the BIA failed to consider the letter from his uncle and the

issuance of a notice by a village committee as evidence of changed circumstances in

China for those who support Tibet. He also contends that the BIA erred in discounting

those documents as unauthenticated. The BIA gave Li’s documents little weight due to

their unreliability. The BIA observed that the village committee notice was handwritten

and had not been authenticated in any manner. It noted that the letter from Li’s uncle

regarding his arrest was unsworn, created for the litigation, not subject to cross-

examination, and uncorroborated by any police report, medical records, or any other

documents. The BIA did not err in the weight given to the documentary evidence.

       Even accepting the village committee notice as authentic, Li must still show that

his claim is based on changed country conditions in China for supporters of Tibet and not

just a change in his personal circumstances based on his activities in the United States.

Aliens may not manufacture new asylum claims by changing their personal

circumstances. See Liu v. Att’y Gen., 555 F.3d 145, 151 (3d Cir. 2009).



                                              5
      Li has not shown that the BIA abused its discretion in denying his motion to

reopen. Accordingly, we will deny the petition for review.




                                           6